Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract and drawings of July 6, 2021 are under examination. The claims of January 21, 2022 are under examination. Claims 1, 7-11, 13, 14, 17, 26, 27, 30, 34-36, 45-48, 56, 58, 62, 63, 68 and 71 are pending.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 6, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Some citations have been corrected. USPN 8905137 has been marked as not considered because a copy of the patent cannot be retrieved.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 7, the claim is indefinite because the recitation "a working position" is unclear as to whether this is an additional working position to the working position recited in claim 1. The claim should be amended to make either make clear the working position of claim 7 is an additional working position or make clear that the working position of claim 7 refers to the working position of claim 1.
Further, claim 7 sets forth the feed conveyor is movable between "a working position" and "a second position". The claim language is unclear as to how these positions relate to the "working position" and "stored position" set forth in claim 1.
Claim 34 is considered indefinite because the claim language is unclear as to what the "second position" refers and how it relates to the positions set forth in claim 1.
Claims 8-11 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 0875385) in view of Waldner et al. (USPN 9663303).
Regarding Claim(s) 1, Smith (USPN 0875385) teaches a portable conveyor system for receiving particulate material ("grain") and for conveying said particulate material to downstream equipment (chute 15) having an intake (the opening of the chute), the portable conveyor system comprising: a base frame (beams 7); a material handling assembly (conveyor 4) carried on the base frame for depositing the particulate material into the intake of the downstream equipment; and at least one feed conveyor (conveyor 5) operable to convey the particulate material from the feed conveyor onto the material handling assembly; said at least one feed conveyor being supported on the base frame so as to be movable between a working position and a stored position (feed conveyor pivots on hinge 35) [Page 2:36-50]; the base frame being elongate in a longitudinal direction between a first end and a second end (Figure 2, the first end being the right end of the beam 7 and the second end being to the left end of the beam); and the material handling assembly including a main conveyor assembly (4) carried on the base frame and being operable to convey the particulate material towards the second end of the base frame from said at least one feed conveyor. Smith fails to teach the material handling assembly including an elevating assembly on the base frame in proximity to the second end of the base frame having an intake and a discharge at a greater elevation than the intake in a working position of the elevating assembly; and the conveyor assembly being operable to convey the particulate material towards the intake of the elevating assembly. Waldner et al. (USPN 9663303) teaches a portable conveyor system for receiving particulate material (abstract) and for conveying said particulate material to downstream equipment having an intake, the portable conveyor system comprising: a base frame (frame 10); a material handling assembly (conveyors 40, 42 and 44) carried on the base frame for depositing the particulate material into the intake of the downstream equipment; the base frame being elongate in a longitudinal direction between a first end and a second end (Figure 2, the first end being the left end of the frame 10 and the second end being to the right end of the frame); the material handling assembly including an elevating assembly (50) on the base frame in proximity to the second end of the base frame having an intake [Col 14:53, "inlet opening"] and a discharge (outlet port 60) at a greater elevation than the intake in a working position of the elevating assembly;  and the material handling assembly including a main conveyor assembly (40, 42, 44) carried on the base frame and being operable to convey the particulate material towards the second end of the base frame from said at least one feed conveyor to the intake of the elevating assembly. Waldner et al. discloses the desirability of transporting grain to higher elevations for filling of grain bins [Col. 1:50-61]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system of Smith to include an elevating assembly on the base frame in proximity to the second end of the base frame having an intake and a discharge at a greater elevation than the intake in a working position of the elevating assembly; and the conveyor assembly being operable to convey the particulate material towards the intake of the elevating assembly in order to move grain to a higher elevation, such as a grain bin.
Regarding Claim(s) 7, Smith teaches at least one feed conveyor is supported on the base frame so as to be movable between a working position extending laterally outward from the base frame transversely to a longitudinal direction of the base frame and a second position in which the feed conveyor is displaced laterally inwardly towards the base frame relative to the working position. Figure 4 shows the feed conveyor in a working position (solid lines of beams 21) and a second position (dashed lines).
Regarding Claim(s) 8, Smith teaches said at least one feed conveyor is pivotal relative to the main conveyor on the base frame about an upright pivot axis (hinge 35 has an upright pivot axis).
Regarding Claim(s) 9, Smith teaches said at least one feed conveyor is operable to convey the particulate material in a feed direction of the feed conveyor (feed conveyor 5 moves in a direction toward the conveyor 4) and wherein said at least one feed conveyor is repositionable in the feed direction of the feed conveyor relative to the upright pivot axis (the conveyor 5 is closer to the conveyor 4 after pivoting; therefore, it is considered repositionable in the feed direction relative to the upright pivot axis).
Regarding Claim(s) 10, Smith teaches at least one feed conveyor is movable relative to the base frame in the longitudinal direction of the base frame. After pivoting about the hinge, the feed conveyor would lie parallel to the longitudinal direction of the base frame; therefore, the feed conveyor is considered movable relative to the base frame in the longitudinal direction of the base frame.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Waldner et al. as applied to claim 1 above, and further in view of Pham et al. (US Pub 20150044004 A1).
Regarding Claim(s) 30, Smith teaches the limitations described above, yet fails to teach the elevating assembly comprises a first bucket elevator and a second bucket elevator extending alongside one another along a common main frame of the elevating assembly, each bucket elevator being operable to elevate the particulate material from the intake to the discharge of the elevating assembly in the working position of the elevating assembly. Waldner et al. teaches a bucket elevator. Pham et al. (US Pub 20150044004 A1) teaches an elevating assembly comprising a first bucket elevator (610) and a second bucket elevator (612) extending alongside one another along a common main frame of the elevating assembly, each bucket elevator being operable to elevate the particulate material from the intake to the discharge of the elevating assembly in the working position of the elevating assembly. Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a first and second bucket elevator to increase the throughput of the system.

Allowable Subject Matter
Claims 13, 14, 17, 26, 27, 35,36, 45-48, 56, 58, 62, 63, 68 and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10,370,205 and 10,633,174 disclose portable conveying systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653